Citation Nr: 1807199	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in October 2016 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefit Management System (VBMS).  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's hypertension did not manifest during or as a result of active military service; and is not etiologically related to service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter that was sent to the Veteran in February 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Analysis

The Veteran contends that his hypertension is secondary to his service-connected diabetes.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as evidenced by the October 2011 VA examination.  Additionally, in a March 2012 rating decision, the RO granted service connection for diabetes.  The Board also notes that the Veteran does not contend, and the most competent and credible evidence of record does not show that the Veteran's hypertension is directly related to his military service.  Therefore, the Veteran's claim turns on whether his currently diagnosed hypertension is related to his service-connected diabetes.  
In this regards, private treatment records dated January 2002 to February 2011 show that the Veteran was treated for essential hypertension.  A March 2009 private treatment record shows that the Veteran's hypertension was noted as not at systolic goal of less than 120.  The Veteran's hypertension and diabetes were otherwise noted as well controlled.  

An October 2003 statement from a private physician C.R. informed the Veteran that testing revealed that there was an elevation of his urinary microalbumin.  C.R. informed the Veteran that this was an indication that the kidneys were suffering some damage related to high blood pressure and diabetes and for this reason C.R. was going to recommend the addition of a medication known as Altace.  C.R. informed the Veteran that this would help bring the Veteran's blood pressure down, as well as help protect and preserve the kidneys.    

In a February 2011 statement, a C.R. stated that the Veteran currently had no complications that were directly due to his diabetes.  C.R. also stated, in relevant part, that the Veteran had additional conditions including hypertension.  

The Veteran was afforded a VA diabetes examination in October 2011.  The examiner concluded that the Veteran did not have any conditions that were at least as likely not due to diabetes", to include hypertension.  The examiner also concluded that the Veteran's diabetes had not at least as likely as not permanently aggravated any conditions, to include hypertension.  

The Veteran was afforded a VA hypertension examination in October 2011.  The Veteran reported that he was diagnosed with diabetes about 10 years prior in 2001 or 2002.  The Veteran also reported that he was diagnosed with hypertension about five or six years prior, from 2004 to 2006.  The examiner concluded that the Veteran's hypertension was less likely caused by diabetes.  The examiner explained that diabetes is a risk factor for multiple complications after its development over time.  The examiner explained that there was no evidence of complications due to diabetes documented.  The examiner noted that the hypertension was diagnosed prior to diabetes and prior to the development of microalbuminuria per review of the claims file.  The examiner referenced the Veteran's private treatment records.  
The Veteran was afforded a VA addendum opinion in June 2013.  The examiner concluded that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by diabetes.  The examiner explained that diabetes is a risk factor for multiple complications after its development over time.  The examiner explained that there was no evidence of complications due to diabetes.  The examiner noted that hypertension was diagnosed prior to diabetes and prior to the development of microalbuminuria per review of the claims file.  The examiner stated that additionally microalbuminuria was diagnosed prior to the diagnosis of diabetes.  The examiner noted that the Veteran was diagnosed with impaired fasting glucose with modification of diet in 2003.  The examiner referenced the Veteran's private treatment records.  

On a January 2017 DBQ, C.R. noted that the Veteran had the recognized complication of diabetic peripheral neuropathy but not diabetic neuropathy or renal dysfunction caused by diabetes.  C.R. also concluded that the Veteran had erectile dysfunction that was at least as likely as not due to diabetes but not hypertension.  C.R also concluded that the Veteran's diabetes did not at least as likely as not aggravate any conditions, to include hypertension.  

Based on the above, the Board finds that entitlement to service connection for hypertension is not warranted.  

In this regards, the Board finds the October 2011 VA examination and June 2013 VA addendum opinion, when taken together, to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the VA opinions were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  Furthermore, the VA opinions are consistent with the private opinions provided by C.R. that also concluded that the Veteran's diabetes did not cause or aggravate his hypertension.  

The Board acknowledges the October 2003 private treatment record that notes there was an indication that the Veteran's kidneys were suffering some damage related to high blood pressure and diabetes.  However, the private physician did not state that the Veteran's diabetes caused or aggravated the Veteran's hypertension.  Additionally, C.R. submitted subsequent opinions that concluded that the Veteran had no complications from his diabetes at the time and that hypertension was not caused or aggravated by his diabetes.  As such, the Board assigns no probative weight to the October 2003 private treatment record in determining whether the Veteran's hypertension is secondary to his service-connected diabetes.  

The Board also acknowledges the Veteran's assertions that his hypertension is secondary to his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology hypertension falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his observations, any opinion regarding the nature and etiology of his hypertension requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his hypertension.

In regard to presumptive service connection and continuity of symptoms, the Veteran's hypertension is properly afforded such consideration, hypertension is an enumerated condition under 38 C.F.R. § 3.309 (a); Walker, 708 F.3d 1331.  However, the Veteran does not contend, and the most competent and credible evidence of record does not suggest that the Veteran had an onset of hypertension in service or that his hypertension manifested to a compensable degree within a year of service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  As such, service connection is not warranted based on these theories of service connection.

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to his military service.  

The Veteran's enlistment report of medical history shows that the Veteran reported a history of running ears and hearing loss.  The Veteran reported that he had otitis media the previous summer with 70 percent hearing loss in the right ear.  The Veteran's August 1967 enlistment report of medical examination shows that the Veteran was noted as having high frequency hearing loss.  An audiometric test (which were recorded using "ASA", or American Standards Association, units) reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 




HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
5 (15)
X
45 (50)
LEFT
0 (15)
-5 (5)
-10 (0)
X
-10 (-5)

Audiometric testing conducted at the Veteran's August 1971 separation examination revealed pure tone thresholds as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
50
55
LEFT
0
0
0
5
5

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In this regards, the Veteran was afforded a VA examination in October 2011.  The examiner stated that clearly hearing loss preceded active military service.  The examiner stated that hearing thresholds for the frequencies tested showed reasonable agreement with the thresholds recorded at enlistment.  The examiner stated that the Veteran served in finance which is not generally consistent with a combat role.  The examiner stated that there was no documentation in the service medical records of further hearing loss or complaint of hearing loss or tinnitus through the time of military separation.  The examiner stated that there was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus during the forty year period since military separation.  The examiner explained that considering all available information it was the opinion of the examiner that it was less likely as not that the hearing loss and subsequent tinnitus are caused by or the result of noise exposure encountered during military service.  

In an October 2013 statement, a private audiologist noted that the Veteran believed his hearing loss and tinnitus are due to noise exposure while in the military.  She noted that the Veteran described a history of noise exposure during his combat training and throughout his travels while in the service.  She noted that the Veteran described one particular incident during training in which he accidentally detonated a simulated booby trap next to his right ear.  She noted that ontological history was otherwise reportedly unremarkable.  After testing, the audiologist concluded that she was not able to rule out noise exposure as the cause for the hearing loss.  She stated that in fact it is consistent with the Veteran's report of trauma to the right ear.  She noted that the bilateral tinnitus was consistent with the high frequency hearing loss present.  

The Board acknowledges the October 2013 private opinion.  However, the audiologist's opinions that she could not rule out noise exposure as the cause of hearing loss and that the Veteran's tinnitus is consistent with high frequency hearing loss are not sufficient to grant service connection.  The private audiologist did not reconcile her conclusion that the Veteran's hearing loss is consistent with the Veteran's report of trauma to the right ear with the noted preexisting right ear hearing loss.  

Additionally, while the October 2011 VA examiner noted that the Veteran had hearing loss on entrance he did not specifically provide an opinion on aggravation.  Additionally, it appears the October 2011 VA examiner based his opinion, at least in part, on preexisting bilateral hearing loss.  However, as seen above, left ear hearing loss was not noted on entrance.  Therefore, the Veteran is presumed sound in regards to his left ear and tinnitus.  Furthermore, the Veteran has reported that he has had tinnitus since military service and the October 2013 private audiologist appears to suggest that the Veteran's tinnitus is related to his bilateral hearing loss.  As such, the Board finds that a remand is necessary to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the October 2011 VA examination report to assess the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner should address the following:

a) Did the Veteran's noted preexisting right ear hearing loss at least as likely as not undergo an increase in severity during his military service?  In responding to this question, the examiner should comment on whether the Veteran suffered temporary or intermittent right ear hearing loss symptoms in service; or whether the Veteran suffered a permanent worsening in the underlying pathology of right ear hearing loss due to his conceded military noise exposure.

If the preexisting right ear hearing loss is deemed to have increased in severity during military service, the examiner should comment on whether such worsening is clearly and unmistakably due to the natural progression of that disorder.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss is related to his conceded military noise exposure?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to his conceded military noise exposure?  The Board notes that the Veteran contends that he has suffered from tinnitus since his military service.  

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused and/or aggravated by his bilateral hearing loss?

In so opining the examiner must do the following: (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent left ear hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. After completing the foregoing, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


